In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-07-00025-CR
______________________________


THURMOND DLANZO WASHINGTON, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 188th Judicial District Court
Gregg County, Texas
Trial Court No. 34,856-A





Before Morriss, C.J., Carter and Moseley, JJ.
Memorandum Opinion by Chief Justice Morriss

MEMORANDUM OPINION

	Thurmond Dlanzo Washington, appellant, has filed with this Court a motion to dismiss his
appeal.  The motion is signed by Washington and by his counsel in compliance with Rule 42.2(a)
of the Texas Rules of Appellate Procedure.  As authorized by Rule 42.2, we grant the motion.  See
Tex. R. App. P. 42.2.
	Accordingly, we dismiss the appeal.

 
							Josh R. Morriss, III
							Chief Justice

Date Submitted:	March 12, 2007
Date Decided:		March 13, 2007

Do Not Publish




t-family: Times New Roman">Memorandum Opinion by Justice Carter

MEMORANDUM OPINION


	William House, appellant, filed his notice of appeal September 13, 2007.  House has not filed
a docketing statement with this Court, see Tex. R. App. P. 32, nor has he paid a filing fee or made
any claim of indigency.  There is nothing in the record to indicate House has made efforts to have
either the clerk's record or reporter's record filed with this Court, and he has not filed a brief.  On
October 30, 2007, we contacted House by letter, giving him an opportunity to cure the various
defects, and warning him that, if we did not receive an adequate response within ten days, this appeal
would be subject to dismissal for want of prosecution.  See Tex. R. App. P. 42.3(b), (c).  
	We have received no communication from House.  Pursuant to Tex. R. App. P. 42.3(b), we
dismiss this appeal for want of prosecution.  



						Jack Carter
						Justice

Date Submitted:	November 27, 2007
Date Decided:		November 28, 2007